ORDER

WHEREAS, the petitioner Frederick D. Kraemer, has applied for reinstatement to the practice of law; and
WHEREAS, Rule 18(e), Rules on Lawyers Professional Responsibility, requires petitioner to successfully complete the professional responsibility portion of the written examination required by applicants for admission to the practice of law by the State Board of Law Examiners prior to reinstatement; and
WHEREAS, the panel of the Lawyers Professional Responsibility Board assigned consideration of the petition for reinstatement recommends that this court dismiss the petition on the ground that petitioner has not satisfied the requirement of successfully completing the written examination, which has been offered on three occasions since filing of his petition for reinstatement;
IT IS HEREBY ORDERED that the petition of Frederick D. Kraemer is dismissed, without prejudice to being subsequently refiled; provided, however, that petitioner must show successful completion of the State Board of Law Examiners’ written examination required of applicants for admission to *565the practice of law prior to any refiling of a petition for reinstatement.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice